          Case 5:21-mj-00566-DUTY Document 1 Filed 09/01/21 Page 1 of 10 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)          ‫ ܆‬Original    ‫ ܆‬Duplicate Original


                              UNITED STATES DISTRICT COURT
                                                                                                                      LODGED
                                                         for the                                               CLERK, U.S. DISTRICT COURT




                                            Central District of California                                     9/1/2021
                                                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                           jb
                                                                                                             BY: ____________BB______ DEPUTY
 United States of America
                                                                                      9/01/21
                 v.                                                                       eb




 OCTAVIANO ALEJANDRO ZENDEJAS,
                                                                   Case No.        5:21-mj-00566-Duty
 AARON MELENDREZ-RAMIREZ, and
 JULIAN BRAMBILA-MENDEZ,

                 Defendants


                           CRIMINAL COMPLAINT BY TELEPHONE
                          OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of August 31, 2021, in the county of Riverside in the Central District of California, the

defendants violated:

           Code Section                                            Offense Description

           21 U.S.C. § 841(a)(1)                                   Possession with Intent to Distribute a
                                                                   Controlled Substance

         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.
                                                                                  Complainant’s signature

                                                                           Arturo M. Becerra, Special Agent
                                                                                   Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed.
                                                                      ed. R. Cri
                                                                             Crim.
                                                                               im.
                                                                                 m P. 4.1 by telephone.

 Date:            September 1, 2021
                                                                                      Judge’s
                                                                                      J d ’ signature
                                                                                              i t

 City and state: Los Angeles, California                            Hon. Margo A. Rocconi, U.S. Magistrate Judge
                                                                                   Printed name and title

AUSA: Skyler F. Cho (213-894-2475)
Case 5:21-mj-00566-DUTY Document 1 Filed 09/01/21 Page 2 of 10 Page ID #:2



                               AFFIDAVIT

I, Arturo M. Becerra, being duly sworn, declare and state as

follows:

                           PURPOSE OF AFFIDAVIT

           This affidavit is made in support of a criminal

complaint against Octaviano Alejandro Zendejas (“ZENDEJAS”),

Aaron Melendrez-Ramirez (“MELENDREZ-RAMIREZ”), and Julian

Brambila-Mendez (“BRAMBILA-MENDEZ”) for a violation of 21 U.S.C.

§ 841(a)(1): Possession with Intent to Distribute a Controlled

Substance.

           The facts set forth in this affidavit are based upon

my personal observations; my training and experience; and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

does not purport to set forth all of my knowledge of or

investigation into this matter.         Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and part only.

                    BACKGROUND OF ARTURO M. BECERRA

           I have been employed as a Special Agent with Homeland

Security Investigations since November of 2010.         I am currently

detailed to the Los Angeles Interagency Metropolitan Police

Apprehension Crime Task Force (“LAIMPACT”) in Commerce,

California.   LAIMPACT investigates drug trafficking

organizations.   While assigned to this unit, I have participated

in investigations involving drug traffickers involved in

                                    1
Case 5:21-mj-00566-DUTY Document 1 Filed 09/01/21 Page 3 of 10 Page ID #:3



trafficking cocaine, methamphetamine, heroin, fentanyl, and

other controlled substances.

          I received 23 weeks of training at the Federal Law

Enforcement Training Center in Glynco, Georgia.         During the

training, I learned how controlled substances are manufactured,

consumed, packaged, marketed, and distributed.         I have

interviewed and operated informants, executed search warrants,

arrested and interviewed subjects, conducted physical

surveillance, and utilized electronic and video surveillance.              I

have also worked with and consulted numerous agents and law

enforcement officers who have investigated drug trafficking.           I

am familiar with the methods of operation used by drug

traffickers, including the importation, distribution, storage,

and transportation of drugs; and the collection, storage,

transportation and concealment of drug proceeds.

                        SUMMARY OF PROBABLE CAUSE

          On August 31, 2021, a silver Honda Accord bearing

California license plate 7KGT564 (“SUBJECT VEHICLE 1”) entered

the United States from Mexico at the Otay Mesa Port of Entry.

The driver and sole occupant was ZENDEJAS.        In SUBJECT

VEHICLE 1, a United States Customs and Border Protection (“CBP”)

officer found suspected drugs.

          Rather than seizing the drugs, investigators followed

SUBJECT VEHICLE 1 to Perris, California, where SUBJECT VEHICLE 1

stopped at a gas station.     Investigators saw a white Mitsubishi

Lancer bearing California temporary license plate BM31E69

(“SUBJECT VEHICLE 2”) arrive at the gas station.         The driver and

                                    2
Case 5:21-mj-00566-DUTY Document 1 Filed 09/01/21 Page 4 of 10 Page ID #:4



passenger of SUBJECT VEHICLE 2 were later identified MELENDREZ-

RAMIREZ and BRAMBILA-MENDEZ, respectively.        ZENDEJAS got out of

SUBJECT VEHICLE 1, and BRAMBILA-MENDEZ got into the driver seat.

SUBJECT VEHICLE 1 and SUBJECT VEHICLE 2 drove away from the gas

station in tandem.

          SUBJECT VEHICLE 1 and SUBJECT VEHICLE 2 arrived at

20875 Clark Street, Perris, California 92570 (the “SUBJECT

PREMISES”) and parked next to a recreational vehicle near the

end of the driveway.     Investigators saw BRAMBILA-MENDEZ walking

back and forth between a shed-like structure and the

recreational vehicle on the SUBJECT PREMISES.

          On August 31, 2021, in No. 21-MJ-04065, the Honorable

Paul L. Abrams, United States Magistrate Judge, signed a search

warrant for the SUBJECT PREMISES.       Investigators searched the

SUBJECT PREMISES and, in the recreational vehicle, found ten

bricks of suspected drugs, one of which tested presumptively

positive for cocaine and another of which tested presumptively

positive for methamphetamine.

          During a Mirandized interview, ZENDEJAS stated, in

substance, that: (1) he knew that there were drugs in SUBJECT

VEHICLE 1 when he crossed the border; and (2) for prior

deliveries, ZENDEJAS met with MELENDREZ-RAMIREZ to turn over

SUBJECT VEHICLE 1.     During a Mirandized interview, BRAMBILA-

MENDEZ stated, in substance, that: there were approximately

10 kilograms of cocaine in the recreational vehicle at the

SUBJECT PREMISES that had been removed from SUBJECT VEHICLE 1.



                                    3
Case 5:21-mj-00566-DUTY Document 1 Filed 09/01/21 Page 5 of 10 Page ID #:5



                       STATEMENT OF PROBABLE CAUSE

          Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.   Inspection at the Border

          On August 31, 2021, at approximately 9:11 a.m., a

silver Honda Accord bearing California license plate 7KGT564

(“SUBJECT VEHICLE 1”) entered the United States from Mexico at

the Otay Mesa Port of Entry in vehicle lane number 12.          The

driver and sole occupant was ZENDEJAS.

          SUBJECT VEHICLE 1 was referred to secondary inspection

based on a computer-generated alert.       At secondary inspection,

an officer asked ZENDEJAS to get out of SUBJECT VEHICLE 1.

ZENDEJAS was escorted to a security office, out of view of the

secondary inspection area.

          United States Customs and Border Protection (“CBP”)

Officer Avalos scanned SUBJECT VEHICLE 1 with a Z Portal X-ray

machine and saw anomalies in the front driver and passenger

seats.

          At approximately 9:20 a.m., an officer requested that

a dog conduct a sniff of SUBJECT VEHICLE 1.        CBP Canine

Enforcement Officer Daniel Howard’s human and narcotics

detection dog conducted a sniff of SUBJECT VEHICLE 1 and

positively alerted to the front passenger side seat back.             Using

a screwdriver, Officer Howard opened the seat back and found a

package that was taped with black electrical tape.         Based on my

training, experience, and knowledge of this investigation, I

                                    4
Case 5:21-mj-00566-DUTY Document 1 Filed 09/01/21 Page 6 of 10 Page ID #:6



believe that the package found in the SUBJECT VEHICLE contained

drugs.

          The CBP officers left the package in place so that

investigators could follow SUBJECT VEHICLE 1 to its intended

destination.     Because of the exigencies of the situation and to

avoid a longer delay which might cause ZENDEJAS or any co-

conspirators to suspect that the drugs had been discovered by

law enforcement, agents installed a GPS tracking device on

SUBJECT VEHICLE 1 at approximately 9:35 a.m.        The tracking

system was set in a mode that did not update or record location

information.     Agents did not disable that mode and receive data

from the tracking device until a warrant was issued by the

Honorable Mitchell D. Dembin, United States Magistrate Judge,

Southern District of California.1

     B.   Surveillance of the SUBJECT VEHICLES

          Driving SUBJECT VEHICLE 1, ZENDEJAS left the Otay Mesa

Port of Entry.     Agents followed SUBJECT VEHICLE 1 to Perris,

California.

          SUBJECT VEHICLE 1 stopped at a gas station located at

19248 Harville Avenue in Perris, California (the “gas station”).

Investigators saw a white Mitsubishi Lancer bearing California

temporary license plate BM31E69 (“SUBJECT VEHICLE 2”) arrive at

the gas station.

          As discussed further below, the driver and passenger

of SUBJECT VEHICLE 2 were later identified MELENDREZ-RAMIREZ and

     1 Investigators would have been able to maintain continuance
surveillance of SUBJECT VEHICLE 1 even without the location
information from the GPS tracker.
                                    5
Case 5:21-mj-00566-DUTY Document 1 Filed 09/01/21 Page 7 of 10 Page ID #:7



BRAMBILA-MENDEZ, respectively.      At approximately 11:47 a.m.,

ZENDEJAS got out of SUBJECT VEHICLE 1, and BRAMBILA-MENDEZ got

into the driver seat.     SUBJECT VEHICLE 1 and SUBJECT VEHICLE 2

drove away from the gas station in tandem.

            At approximately 11:55 a.m., SUBJECT VEHICLE 1 and

SUBJECT VEHICLE 2 arrived at 20875 Clark Street, Perris,

California 92570 (the “SUBJECT PREMISES”) and parked next to a

recreational vehicle near the end of the driveway.

Investigators saw BRAMBILA-MENDEZ walking back and forth between

a shed-like structure and the recreational vehicle on the

SUBJECT PREMISES.

            At approximately 12:40 p.m., law enforcement personnel

froze the SUBJECT PREMISES pending application for a search

warrant.2

     C.     Stop of SUBJECT VEHICLE 1

            At approximately 12:06 p.m., BRAMBILA-MENDEZ drove

SUBJECT VEHICLE 1 off the SUBJECT PREMISES.        MELENDREZ-RAMIREZ

drove SUBJECT VEHICLE 2 and followed SUBJECT VEHICLE 1.          SUBJECT

VEHICLE 1 and SUBJECT VEHICLE 2 returned to the gas station.

BRAMBILA-MENDEZ got out of SUBJECT VEHICLE 1, and ZENDEJAS got

into the driver’s seat.     BRAMBILA-MENDEZ got into the passenger

seat of SUBJECT VEHICLE 2.     SUBJECT VEHICLE 1 and SUBJECT

VEHICLE 2 left the gas station.

            At the request of investigators, law enforcement

personnel performed a traffic stop of SUBJECT VEHICLE 1 for


     2 Investigators performed a protective sweep of the SUBJECT
PREMISES.
                                    6
Case 5:21-mj-00566-DUTY Document 1 Filed 09/01/21 Page 8 of 10 Page ID #:8



expired registration tags.     A drug detection dog sniffed the

exterior of SUBJECT VEHICLE 1 but did not positively alert.

From outside SUBJECT VEHICLE 1, the officer saw that one of the

seats had been ripped open.     ZENDEJAS agreed to a search of

SUBJECT VEHICLE 1.3

          During a Mirandized interview, ZENDEJAS stated, in

substance, that: (1) ZENDEJAS knew that there were drugs in

SUBJECT VEHICLE 1 when he crossed the border; (2) this was his

fourth delivery of drugs to the area of Perris, California; and

(3) he was paid $5,000 for each delivery; (4) for prior

deliveries, ZENDEJAS met with MELENDREZ-RAMIREZ to turn over

SUBJECT VEHICLE 1.

     D.   Stop of SUBJECT VEHICLE 2

          Investigators also stopped SUBJECT VEHICLE 2 in

Perris, California, and identified the occupants as MELENDREZ-

RAMIREZ and BRAMBILA-MENDEZ.      A drug detection dog sniffed the

exterior of SUBJECT VEHICLE 2 but did not positively alert.

          In a Mirandized interview, BRAMBILA-MENDEZ stated, in

substance, that: (1) there were approximately 10 kilograms of

cocaine in the recreational vehicle at the SUBJECT PREMISES that

had been removed from SUBJECT VEHICLE 1; and (2) the drugs were

inside of a blue Nike bag.

     E.   Seizure of cocaine and methamphetamine pursuant to
          search warrant 21 MJ-04065

          On August 31, 2021, in No. 21-MJ-04065, the Honorable

Paul L. Abrams, United States Magistrate Judge, signed a search

     3 The officer did not advise ZENDEJAS of his Miranda rights
before ZENDEJAS agreed to the search of SUBJECT VEHICLE 1.
                                    7
Case 5:21-mj-00566-DUTY Document 1 Filed 09/01/21 Page 9 of 10 Page ID #:9



warrant for the SUBJECT PREMISES.       Investigators searched the

SUBJECT PREMISES and, in the recreational vehicle, found ten

bricks of suspected drugs.     I used a presumptive narcotics

identification test kit on one of the bricks, which tested

presumptively positive for cocaine.       Based on my training,

experience, and knowledge of this investigation, I believe that

seven of the other kilogram-sized bricks also contain cocaine,

because they were similarly packaged.       Together, these eight

bricks weighed approximately 10.2 kilograms.        Investigators also

used a presumptive narcotics identification test kit on another

brick, which tested presumptively positive for methamphetamine.

Based on my training, experience, and knowledge of this

investigation, I believe that one of the other kilogram-sized

bricks also contains methamphetamine, because it was similarly

packaged.   These two bricks weighed approximately 2.2 kilograms.

//

//

//

//

//

//

//

//

//

//

//

//


                                    8
Case 5:21-mj-00566-DUTY Document 1 Filed 09/01/21 Page 10 of 10 Page ID #:10



                                  CONCLUSION
             For all of the reasons described above, there is

probable cause to believe that ZENDEJAS, MELENDREZ-RAMIREZ, and

BRAMBILA-MENDEZ have committed a violation of 21 U.S.C.

§ 841(a)(1): Possession with Intent to Distribute a Controlled

Substance.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                   1
telephone on this ____ day of
September 2020.
_________,



UNITED STATES MAGISTRATE JUDGE




                                     9
